Citation Nr: 0218387	
Decision Date: 12/18/02    Archive Date: 12/24/02

DOCKET NO.  02-06 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina



THE ISSUES

1.  Entitlement to an increased evaluation for arthritis 
of the cervical spine, with a history of rheumatoid 
arthritis, currently evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for arthritis 
of the thoracic spine currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel


INTRODUCTION

The veteran had active service from February 1940 to 
October 1945.

This case comes to the Board of Veterans' Appeals (Board) 
from a March 2002 decision by the Winston-Salem, North 
Carolina, Regional Office (RO).


FINDINGS OF FACT

1.  Neither cervical vertebral fractures, nor unfavorable 
cervical ankylosis, nor cervical radiculopathy is 
clinically demonstrated.

2.  Active rheumatoid arthritis is not demonstrated.

3.  Thoracic ankylosis is not demonstrated.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation greater than 
30 percent for cervical arthritis, with rheumatoid 
arthritis  have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5285, 5287, 5290, 5295 
(2002).

2.  The schedular criteria for an evaluation greater than 
10 percent for thoracic arthritis have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 3.326, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003, 5288, 5291 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), which 
prescribes VA duties to advise a claimant of the evidence 
needed to substantiate a claim, and to help a claimant 
obtain that evidence, was enacted during the pendency of 
this appeal.  VCAA is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, and 5126 (West Supp. 2002).  
VA duties have been codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326.

In this case, the RO obtained records of non-VA health 
care providers the veteran identified, and also obtained 
VA outpatient treatment records and examination reports.  
In November 2001, the RO advised the veteran of VA duties 
under the provisions of VCAA and offered to obtain 
evidence the veteran wanted considered in connection with 
his claims.  Later that month, the veteran reported that 
there was no additional medical evidence he wished to have 
considered.  In November 2002, the RO advised the veteran 
that his case was being sent to the Board, and invited him 
to submit any additional evidence he had directly to the 
Board.  However, he has not responded to that letter.

Probative evidence, not included in the file, has not been 
identified.  The Board is unaware of any such evidence, 
and finds that all probative evidence has been obtained.  
Since there is no probative evidence not of record, it is 
not possible for VA to notify the veteran of evidence he 
should obtain and evidence VA would attempt to obtain.  
Any failure to provide such a pro forma notice does not 
constitute more than harmless error.  Cf. Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In sum, the Board 
finds that VA has complied with the notice and duty-to-
assist provisions of VCAA.  Hence, the Board may address 
the merits.

In this case, the Board is not concerned with service 
connection, as that has already been established; it is 
the level of disability that is of concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Still, each disability must 
be viewed in relation to its history, so examination 
reports and treatment records dating back to the date of 
the claim are considered.  38 C.F.R. § 4.1.

The basis of disability evaluations is the ability of the 
body as a whole, or of a system or organ of the body, to 
function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.  The VA Schedule 
for Rating Disabilities identifies various disabilities by 
separate diagnostic codes.  Within diagnostic codes 
specific ratings are determined by the application of 
criteria that are based on the average impairment of 
earning capacity caused by the rated disability, and those 
specific ratings are generally considered adequate to 
compensate for considerable loss of working time due to 
exacerbations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  When there is a question as to which of two 
evaluations should be assigned, the higher evaluation is 
assigned if the disability picture more nearly 
approximates the criteria for that evaluation; otherwise, 
the lower evaluation is assigned.  38 C.F.R. § 4.7.  
Reasonable doubt as to the degree of disability is 
resolved in favor of the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.

Disability of the musculoskeletal system is primarily the 
inability to perform the ordinary working movements of the 
body with normal excursion, strength, speed, coordination, 
and endurance.  Functional loss, weakness, and pain on 
motion are all symptoms which must be considered.  The 
assignment of an accurate evaluation requires an 
assessment of anatomical damage and functional loss with 
respect to the foregoing elements.  Functional loss may be 
due to anatomical damage manifested by deformity, by the 
absence of necessary bones, muscles, or associated 
structures, by adhesions, by defective innervation, or by 
other pathology.  Functional loss may also be due to pain, 
but complaints of pain must be supported by adequate 
evidence of pathology and by the visible behavior of the 
claimant.  See, generally, DeLuca v. Brown, 8 Vet. App. 
202 (1995); 38 C.F.R. § 4.40.  As regards the joints, the 
factors of disability reside in reductions of their normal 
excursion of movement in different planes and, in rating 
disability of the joints, consideration must be given to 
demonstrated range of motion, pain on motion, excess 
fatigability, weakened motion, lack of coordination, and 
swelling, deformity, and atrophy from disuse.  DeLuca; 
38 C.F.R. § 4.45.

Turning now to the evidence, the Board notes that, at a 
July 1995 VA examination cervical contour was normal.  
Range-of-motion testing revealed flexion to 30 degrees, 
extension to 10 degrees, rotation to 30 degrees on the 
right and 25 degrees on the left, and lateral flexion to 
15 degrees bilaterally.  Thoracic "rounding" was slightly 
increased.  X rays showed some narrowing of the disc 
spaces at C2-3 and C4-5, and fusion of the vertebrae at 
C3-4.  The bony structures were otherwise intact and 
unremarkable.  Rheumatoid arthritis was not found.  The 
diagnosis was progressive osteoarthritis involving the 
thoracic and cervical spine with a restricted range of 
motion. 

VA outpatient records from 1999 note the appellant's use 
of Percocet for pain.

At a February 2002 VA examination, the veteran complained 
of pain in the middle of his back when bending or twisting 
in spite of which, and in spite of several serious 
illnesses he had had, he was very active.  He said, 
however, that he did have pain and, at 87 years of age, 
had to stop and rest while doing housework or while mowing 
the lawn.  He did not use a neck brace, and had not had 
surgery on the cervical spine.  Pain and stiffness made it 
difficult for him to look to the rear and to bend over to 
pick up something.  

On examination cervical curvature was normal.  Range-of-
motion testing revealed flexion to 20 degrees, extension 
to 20 degrees, rotation to 15 degrees on the right and 10 
degrees on the left, and lateral flexion to 15 degrees on 
the right and 5 degrees on the left.  Reflexes were 
intact, grip strength was good bilaterally, and there was 
no evidence of radiculopathy.  There was no tenderness 
over the thoracic spine and the muscles were symmetric.  
Range-of-motion testing of the lumbothoracic spine 
revealed flexion to 50 degrees, rotation to 20 degrees 
bilaterally, and lateral flexion to 30 degrees 
bilaterally.  The radiologist reported that X rays of the 
cervical spine showed no changes when compared with those 
taken in 1995.  Diagnoses included arthritis of the 
cervical spine with painful, reduced motion, and a history 
of arthritis of the thoracic spine.  Rheumatoid arthritis 
was not found.

For the evaluation of arthritis, DC 5003 (degenerative 
arthritis) refers adjudicators to the diagnostic code for 
limitation of motion of the affected joint.  Under the 
provisions of DC 5290 (limitation of motion of the 
cervical spine), a 30 percent evaluation is warranted when 
disability is severe.  Under the provisions of DC 5291 
(limitation of motion of the thoracic spine), a 10 percent 
evaluation is warranted when disability is moderate or 
severe.

In this case, a 30 percent evaluation has been assigned 
for arthritis of the cervical spine, and a 10 percent 
evaluation has been assigned for arthritis of the thoracic 
spine.  These are, however, the maximum schedular 
evaluations based on limitation of motion, under the most 
applicable diagnostic codes.  As "the appellant is already 
receiving the maximum disability rating" for limitation of 
motion, consideration of the provisions of DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (functional impairment due 
to pain must be equated to loss of motion) is not 
required.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Still, the Board will examine the evidence to determine 
whether there is a basis for assigning higher ratings 
under the rating criteria of other diagnostic codes that 
may also be applicable.

Greater evaluations are available under the provisions of 
Code 5285 for residuals of fractured vertebrae, but there 
is no evidence that any of the veteran's cervical and 
thoracic vertebrae have ever been fractured due to a 
service connected disorder.  A greater evaluation is 
available under the provisions of Code 5287 for 
unfavorable ankylosis of the cervical spine, but the 
veteran has motion, albeit somewhat limited, of the 
cervical spine, so it is not ankylosed.  A greater 
evaluation is also available under the provisions of Code 
5288 for ankylosis of the thoracic spine, but there is no 
evidence of ankylosis of the thoracic spine.  Finally, a 
greater evaluation is available for intervertebral disc 
syndrome of the cervical spine.  In this respect, X rays 
show some disc space narrowing at C2-3 and C4-5, but there 
is no evidence of radiculopathy.  As such, using this Code 
would not be appropriate.

In sum, increased evaluations are not available for the 
veteran's cervical and thoracic spine disabilities under 
the provisions of the most applicable diagnostic codes, 
and the evidence does not warrant greater evaluations 
under other potentially applicable diagnostic codes.

The benefit sought on appeal is denied.

In reaching these decisions the Board considered the 
doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Increased evaluations for arthritis of the cervical and 
thoracic spine are denied.



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps to take if you disagree with our decision.  
We are in the process of updating the form to reflect 
changes in the law effective on December 27, 2001.  See 
the Veterans Education and Benefits Expansion Act of 2001, 
Pub. L. No. 107-103, 115 Stat. 976 (2001).  Meanwhile, 
please note these important corrections to the advice in 
the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

